[Cite as State v. Dangler, 2020-Ohio-4243.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                     WILLIAMS COUNTY


State of Ohio                                      Court of Appeals No. WM-16-010

        Appellee                                   Trial Court No. 15CR000129

v.

Brad J. Dangler                                    DECISION AND JUDGMENT

        Appellant                                  Decided: August 28, 2020

                                              *****

        Katherine J. Zartman, Williams County Prosecuting Attorney,
        and Rachael A. Sostoi, Assistant Prosecuting Attorney, for appellee.

        Karin L. Coble, for appellant.

                                              *****

        PIETRYKOWSKI, J.

        {¶ 1} This matter is before the court on remand from the Ohio Supreme Court.

This case was originally before this court on appeal from the December 14, 2015

judgment of the Williams County Court of Common Pleas convicting Brad J. Dangler of

sexual battery, following acceptance of his no contest plea, and sentencing him.

        {¶ 2} In his first assignment of error, appellant argued he did not enter a

voluntarily and knowingly made plea because the trial court failed to inform him of the
consequences of the Tier III sex offender classification. Following our precedent, we

found the trial court completely failed to comply with Crim.R. 11(C) because it failed to

inform appellant of each of the penalties and, therefore, the plea was invalid. We vacated

appellant’s sentence and found the remaining assignment of error was moot. Because our

holding was in conflict with two other appellate districts, we certified the issue to the

Ohio Supreme Court for resolution.

       {¶ 3} On review, the Ohio Supreme Court held that the notification the defendant

received was sufficient to constitute partial compliance with Crim.R. 11, and that there

was no evidence in the record to support a finding that appellant was prejudiced and

would not have entered his plea. State v. Dangler, Slip Opinion No. 2020-Ohio-2765,

¶ 22, 26. The case has been remanded to this court for consideration of the second

assignment of error which had been found moot.

       {¶ 4} In his second assignment of error, appellant argues the trial court erred when

it imposed attorney fees at sentencing without finding appellant had the ability to pay.

       {¶ 5} R.C. 2941.51(D) provides that the trial court shall not assess representation

fees as part of the state’s costs of the prosecution. However, the trial court can impose

the costs of appointed counsel separately if the court finds on the record that “the person

represented has, or reasonably may be expected to have, the means to meet some part of

the cost of the services rendered to the person.” Id. The finding of the trial court must be

supported by clear and convincing evidence on the record. State v. Thomas, 6th Dist.

Williams No. WM-18-005, 2019-Ohio-2654, ¶ 20.




2.
       {¶ 6} In this case, the trial court never made any findings at the sentencing hearing

regarding appellant’s ability to pay the cost of the services rendered by his appointed

counsel. Therefore, we find appellant’s second assignment of error well-taken.

       {¶ 7} Having found that the trial court did commit error prejudicial to appellant

and that substantial justice has not been done, the judgment of the Williams County Court

of Common Pleas is affirmed, in part, and reversed, in part. The trial court’s sentencing

order requiring appellant to pay the costs of appointed counsel is vacated. In all other

respects, the sentencing judgment is affirmed. Appellee is ordered to pay the costs of this

appeal pursuant to App.R. 24.

                                                                Judgment affirmed, in part,
                                                                     and reversed, in part.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Christine E. Mayle, J.                                     JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.



3.